The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Below the title, Insert the following paragraph:
-- [0001] 	This application is a divisional of U.S. Patent Application No. 16/703,528 filed on December 4, 2019, now U.S. Patent No. 11,233,058 issued January 25, 2022, which claims priority to U.S. Provisional 62/781,659, filed on December 19, 2018, the disclosure of which is expressly incorporated by reference herein in its entirety. 	--
Claim Rejections - 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER: 		FIG. 1G >>>

    PNG
    media_image1.png
    199
    414
    media_image1.png
    Greyscale
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    						    

    PNG
    media_image2.png
    354
    300
    media_image2.png
    Greyscale
3.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 6,667,209 to Won et al (hereinafter Won).
In re claim 1, Won discloses a method for fabricating a semiconductor device, comprising:
- providing substrate 100 comprising a preliminary pattern 145, 155 formed thereon [Fig. 3 & col. 4]; 									      FIG. 5 >>>
- forming an opening 250 through the preliminary pattern 145, 155 to expose a conductive portion 120 in the substrate 100 [Fig. 4 & col. 5, ln.13]; 			      
- forming a spacer 170 on a sidewall of the opening 250 [Fig. 4 & col. 6, lns.17-35]; 	     
- etching to form a hole 300 in the conductive portion 120 [Fig. 5 & col. 5, ln.53]; 
- removing the spacer 175 (i.e., bottom portion of spacer 175 removed, in Fig. 5); and
- depositing a conductive pattern 180 [Fig. 6] over the sidewall of opening 250 and a surface of hole 300     
	Won does not suggest performing a wet etching process to form the hole.
It would have been obvious to one having skills in the art to have modified the etching for forming the hole in Won by utilizing the claimed wet etching, because one would choose a preferred technique that would result in the most effective hole/opening.  And such wet etching is one of the well-known hole formation technique.
In re claim 2, Won discloses the preliminary pattern 145, 155 on the substrate 100 comprising: 
- an etch stop layer 110 contacting the substrate 100 [col. 5, lns.1-10]; 
- a sacrificial layer 135 formed on the etch stop layer 110 [col. 5, ln.50]; and 
- a plurality of mask patterns 145, 155 formed over the sacrificial layer 135 [col. 6, lns.40-47]. 
In re claim 5, Won discloses the preliminary pattern 145, 155 of the substrate 100 comprising: 
- an etch stop layer 110 contacting the substrate 100 [Figs. 3-5]; 
- a laminate structure formed on the etch stop layer 110 [col. 5], and comprising at least one sacrificial layer 135 and at least one support layer 145; and 
- a plurality of mask patterns 145, 155 formed over the laminate layer [Fig. 5].
In re claim 6, Won discloses the one support layer 145 comprising silicon nitride [col. 5, ln.30].
In re claims 4 & 7, Won does not explicitly suggest “removing the plurality of mask patterns by a dry etching process, and removing the at least one sacrificial layer by another wet etching process.”
It would have been obvious to one having skills in the art to have modified the etching for removing the plurality of mask patterns and for removing the sacrificial layer in Won by utilizing the claimed “dry etching process to remove the mask patterns, and another wet etching process to remove the sacrificial layer,” because one would choose preferred technique(s) that would result in the most effective patterns/layer removal.  And such dry etching and wet etching are well-known techniques in semiconductor patterns/layer removal.
In re claim 8, Won suggests the conductive pattern 180 comprising a metal material selected from ruthenium, rhodium, palladium, osmium, iridium, or platinum [col. 6, ln.20], but not titanium nitride, titanium, and tungsten.
It would have been obvious to a person having skills in the art to have modified the conductive pattern of Won by utilizing titanium nitride, titanium, and tungsten.  Since this is merely an alternative pattern material, it has been held that substituting one known material for another involves routine skill in the semiconductor device art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.

    PNG
    media_image3.png
    440
    232
    media_image3.png
    Greyscale
4.	Claims 1-2 and 4-8 are rejected under 35 U.S.C. §103(a) as being unpatentable over U.S. Patent No. 7,709,342 to Kim et al (hereinafter Kim).
In re claim 1, Kim discloses a method for fabricating a semiconductor device, comprising:
- providing substrate 100 comprising a preliminary pattern 114, 116 formed thereon [col.6, ln.40];  
- forming an opening 118 through the preliminary pattern 114, 116 to expose a conductive portion in the substrate 100 [Fig. 3]; 								      FIG. 5 >>>
- forming a spacer 120a on a sidewall of the opening 118 [Fig. 4 & col. 6, ln.7]; 	     	
- etching to form a hole in the conductive portion (i.e., bottom hole exposing conductor 106); 
- removing the spacer 120a (i.e., bottom portion of spacer 120a removed, in Fig. 5); and
- depositing a conductive pattern (i.e., electrode 122, in Figs. 6-7) over the sidewall of the opening 118 and a surface of the hole. 						
	Kim does not suggest performing a wet etching process to form the hole.
It would have been obvious to one having skills in the art to have modified the etching for forming the hole in Kim by utilizing the claimed wet etching, because one would choose a preferred technique that would result in the most effective hole/opening.  And such wet etching is one of the well-known hole formation technique.
In re claim 2, Kim discloses the preliminary pattern 114, 116 on the substrate 100 comprising: 
- an etch stop layer 108 contacting the substrate 104, 100 [col. 5, ln.37]; 
- a sacrificial layer 110 formed on the etch stop layer 108; and 
- a plurality of mask patterns 114, 116 formed over the sacrificial layer 110 [col. 6, lns.40-47]. 
In re claim 5, Kim discloses the preliminary pattern 114, 116 of the substrate 100 comprising: 
- an etch stop layer 108 contacting the substrate 104, 100 [col. 5, ln.37]; 
- a laminate structure formed on the etch stop layer 108 [col. 5, lns.61-67], and comprising at least one sacrificial layer 110 and at least one support layer 112; and 
- a plurality of mask patterns 114, 116 formed over the laminate layer.
In re claim 6, Kim discloses the one support layer 112 comprising TEOS, HDP-CVD oxide, PSG, BPSG, USG, and/or SOG [col. 8, ln.19], but not silicon nitride or silicon carbon nitride.
It would have been obvious to a person having skills in the art to have modified the support layer of Kim by utilizing silicon nitride or silicon carbon nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the semiconductor device art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claims 4 & 7, Kim does not explicitly suggest “removing the plurality of mask patterns by a dry etching process, and removing the at least one sacrificial layer by another wet etching process.”
It would have been obvious to one having skills in the art to have modified the etching for removing the plurality of mask patterns and for removing the sacrificial layer in Kim by utilizing the claimed “dry etching process to remove the mask patterns, and another wet etching process to remove the sacrificial layer,” because one would choose preferred technique(s) that would result in the most effective patterns/layer removal.  And such dry etching and wet etching are well-known techniques in semiconductor patterns/layer removal.
In re claim 8, Kim discloses the conductive pattern 122 comprising a metal material selected from titanium nitride, titanium, and tungsten [col. 5, ln.50].
5.	Claim 3 is rejected under 35 U.S.C. §103(a) as being unpatentable over Won et al (U.S. Patent 6,667,209) or Kim et al (U.S. Patent No. 7,709,342) in view of Fukuzumi et al (U.S. Patent 7,002,199).
In re claim 3, Won discloses the forming the opening comprising: 
- forming a trench 250 in the sacrificial layer 135 to expose the etch stop layer 110 [Fig. 4]; and 
- forming a recess (i.e., hole 300 exposing conductor 120, in Fig. 5) in the etch stop layer 110 to expose a top surface of the conductive portion 120. 
Alternately, Kim discloses the forming the opening comprising: 
- forming a trench 118 in the sacrificial layer 110 to expose the etch stop layer 108 [Fig. 3]; and 
- forming a recess (i.e., bottom hole exposing conductor 106) in the etch stop layer 108 to expose a top surface of the conductive portion 106. 
Neither Won nor Kim suggests the trench being a tapered trench.  Fukuzumi, teaching analogous art to that of Won or Kim, discloses a tapered trench 38 to expose etch stop layer 17 [Figs. 2i, 2K].
It would have been an obvious matter of design choice to make the trench of whatever form or shape was desired or expedient.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey, 149 USPQ 47.

Note:	If the above rejections under 35 U.S.C. §102 and/or 35 U.S.C. §103 can be overcome, the pending claims are further subjected to the following Double Patenting rejections as shown below:
Non-Statutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims.  See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998).
7.	Claims 1-8 are rejected on the ground of a Non-Statutory Double Patenting as being unpatentable over claims 1-8 of the conflicted U.S. Patent No. 11,233,058 to Nam et al..
	Although the two claims sets are not totally identical of the pending claim 1, respectively,  compared to those features (i.e., semiconductor device) of the conflicted claim 1 and its dependent claims, the claims at issues are not patentably distinct from each other.
	A timely filed Terminal Disclaimer in compliance with 37 CFR 1.321(c) or (d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  
See MPEP §706.02(l)(1)-(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  The Terminal Disclaimer must be signed in compliance with 37 CFR 1.321(b).
Contact Information
8.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 09, 2022										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815